       Case: 1:21-cv-04879 Document #: 1 Filed: 09/15/21 Page 1 of 4 PageID #:1




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 WOW FURNITURE OUTLET INC.,                             )
                                                        )
                 Plaintiff,                             )
                                                        )
         v.                                             )          Case No. 1:21-cv-4879
                                                        )
 AMGUARD INSURANCE COMPANY,                             )
                                                        )
                 Defendant.                             )

                                            COMPLAINT
        Plaintiff, Wow Furniture Outlet Inc., by its undersigned attorneys, for its Complaint against

Defendant, AmGUARD Insurance Company, states:

                                                FACTS

        1.      Plaintiff, Wow Furniture Outlet Inc. (“Wow Furniture”), is an Illinois corporation

and is the owner of the commercial building located at 1757 East West Road in Calumet City,

Illinois out of which it operates a furniture store (“the furniture store”).

        2.      Defendant, AmGUARD Insurance Company (“AmGUARD”), is a citizen of

Pennsylvania, being a Pennsylvania corporation with its principal place of business in Wilkes-

Barre, Pennsylvania.

        3.      This Court has subject matter jurisdiction over this matter pursuant to Title 28,

U.S.C. § 1332(c)(1) because there is complete diversity of citizenship of the parties and the amount

in controversy exceeds $75,000.

        4.      Venue is proper in this Court pursuant to Title 28, U.S.C. § 1391 because the events

giving rise to its claims occurred in this judicial district. Additionally, AmGUARD does business

and/or transacts business in this judicial district and, therefore, it is subject to personal jurisdiction

in this judicial district and resides here for venue purposes.

                                                    1
      Case: 1:21-cv-04879 Document #: 1 Filed: 09/15/21 Page 2 of 4 PageID #:2




       5.      AmGUARD issued to Wow Furniture a businessowners insurance policy effective

June 22, 2019 to June 22, 2020 (“the insurance policy”), a copy of which is attached to this

Complaint as Exhibit A.

       6.      Under the insurance policy, AmGUARD insured Wow Furniture for direct physical

loss of or damage to its business personal property located in the furniture store caused by

vandalism and looting.

       7.      On May 31, 2020, while the insurance policy was in full force and effect, the

furniture store was vandalized and looted (“the loss”).

       8.      Wow Furniture duly submitted a claim to AmGUARD for benefits under the

insurance policy.

                                           COUNT I
                                      (Breach of Contract)

       9.      Wow Furniture re-alleges paragraphs 1 through 8 of the Facts of the Complaint as

paragraph 9 of count I of the Complaint.

       10.     Wow Furniture has substantially performed all post-loss conditions by the

insurance policy to be performed by it, requested of it, and/or not waived by AmGUARD

including, but not limited to (a) giving prompt notice of the loss, (b) cooperating the AmGUARD

in its investigation of the loss and the subsequent claim, (c) providing AmGUARD with its loss

inventory, and (d) timely filing suit against AmGUARD.

       11.     Although requested to do so, AmGUARD has failed and refused to pay the loss,

which failure and refusal constitutes a breach of the insurance policy.

       12.     This breach of the insurance contract was and is the direct and proximate cause of

damages to Wow Furniture in an amount in excess of $75,000.




                                                 2
       Case: 1:21-cv-04879 Document #: 1 Filed: 09/15/21 Page 3 of 4 PageID #:3




       13.     This is an action based on a “written instrument” within the meaning of the Illinois

Interest Act and, therefore, Plaintiff is entitled to prejudgment interest.

       Wherefore, Plaintiff, Wow Furniture Outlet Inc., requests that this Court enter judgment in

its favor and against Defendant, AmGUARD Insurance Company, in an amount in excess of

$75,000 plus prejudgment interest.

                                            COUNT II
                                        (Section 155 Relief)

       14.     Wow Furniture re-allege paragraphs 1 through 12 of count I of the Complaint as

paragraph 14 of count II of the Complaint.

       15.     As of the time of the loss, AmGUARD’s internal claim handling policies, practices,

and procedures included compliance with Part 919 of the Illinois Administrative Code and

compliance with sections 154.5 and 154.6 of the Illinois Insurance Code.

       16.     Wow Furniture is entitled to an award of taxable costs under section 155 of the

Illinois Insurance Code by virtue of AmGUARD engaging in the following vexatious and

unreasonable conduct:

       (a)     failing to pay Wow Furniture amounts due under the insurance policy within 40
               days of the loss, which constitutes an unreasonable delay in paying the claim as a
               matter of law, in violation of the regulations promulgated by the Illinois Director
               of Insurance within section 919.80(d)(7)(A) of the Illinois Administrative Code;
       (b)     failing to provide Wow Furniture with a reasonable written explanation for the
               delay in resolving its claim, after the claim remained unresolved for more than 75
               days after it notified AmGUARD of the loss, in violation of the regulations
               promulgated by the Illinois Director of Insurance within Section 919.80(d)(7)(B)
               of the Illinois Administrative Code;
       (c)     failing to provide Wow Furniture with a reasonable written explanation for the
               delay in resolving its claim, in violation of section 154.6 of the Illinois Insurance
               Codes and the regulations promulgated by the Illinois Director of Insurance within
               Section 919 of the Illinois Administrative Code;
       (d)     failing to acknowledge with reasonable promptness pertinent communications from
               Wow Furniture’s public adjuster regarding the claim, in violation of the regulations

                                                   3
      Case: 1:21-cv-04879 Document #: 1 Filed: 09/15/21 Page 4 of 4 PageID #:4




              promulgated by the Illinois Director of Insurance within section 919.40 of the
              Illinois Administrative Code;

       (e)    not attempting in good faith to effectuate a prompt, fair, and equitable settlement
              of the claim, a claim in which liability was reasonably clear, in violation of section
              154.6 of the Illinois Insurance Code and in violation of the regulations promulgated
              by the Illinois Director of Insurance within section 919.50 of the Illinois
              Administrative Code;
       (f)    failing to affirm or deny liability on the claim within a reasonable time, in violation
              of section 154.6(i) of the Illinois Insurance Code and in violation of the regulations
              promulgated by the Illinois Director of Insurance within section 919.50(a) of Part
              919 of the Illinois Administrative Code; and

       (g)    failing to make a decision on the claim, thus forcing Wow Furniture to retain legal
              counsel to investigate the claim and to sue to recover the benefits that should have
              been immediately forthcoming under the insurance policy.
       WHEREFORE, Plaintiff, Wow Furniture Outlet Inc., prays for an award of attorney fees

and other taxable costs under section 155 of the Illinois Insurance Code in its favor and against

Defendant, AmGUARD Insurance Company.

       Plaintiff Demands Trial by Jury.


                                                     /s/ Edward Eshoo, Jr.
                                                     Edward Eshoo, Jr.
                                                     Christina M. Phillips
                                                     MERLIN LAW GROUP
                                                     181 W. Madison Street, Suite 3475
                                                     Chicago, Illinois 60602
                                                     Telephone: (312) 260-0806
                                                     Facsimile: (312) 260-0808
                                                     eeshoo@merlinlawgroup.com
                                                     cphillips@merlinlawgroup.com
                                                     Attorneys for Plaintiffs




                                                4
